Citation Nr: 0620311	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  02-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
November 30, 2000, to January 18, 2005, for chronic lumbar 
strain (low back disability).

2.  Entitlement to an evaluation in excess of 20 percent from 
January 19, 2005, for chronic lumbar strain (low back 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2001, by 
the Detroit, Michigan Regional Office (RO), which denied the 
veteran's claim for a rating in excess of 10 percent for 
chronic lumbar strain.  The veteran perfected a timely appeal 
of that decision.  

In August 2004, the veteran appeared in Detroit, Michigan for 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge in lieu of a Travel Board hearing.  38 
C.F.R. § 20.700(e) (2005).  A transcript of that hearing is 
of record.  

In December 2004, the Board remanded this matter for further 
development and adjudication.  Subsequently, in September 
2005, the RO increased the evaluation of the veteran's low 
back disability from 10 percent to 20 percent disabling, 
effective January 18, 2005.  


FINDINGS OF FACT

1.  For the period from November 30, 2000 to January 18, 
2005, the veteran's low back disability was manifested by 
pain and moderate limitation of motion; however, even when 
pain and flare-ups are considered, the veteran's low back 
condition is not shown to result in functional loss 
consistent with or comparable to severe limitation of motion 
of the lumbar spine, or to otherwise result in functional 
loss due to limitation of motion that warrants the assignment 
of a higher evaluation.

2.  On and after January 18, 2005, the veteran had flexion to 
40 degrees with complaint of pain at the end of motions, with 
no spasm over the paravertebral muscles; attempted force 
flexion was resisted with complaint of increased pain; 
extension was to 20 degrees with complaint of pain at the 
back with increased pain from attempted forced extension; 
right and left lateral flexion was to 25 degrees without any 
pain; bilateral lateral rotation was to 20 degrees without 
any pain, and no evidence of lateral listing on either side.  
There was also manifestation of incoordination without any 
weakness and fatiguability, with functional loss due to 
subjective complaint of pain; and x-ray evidence of 
degenerative changes of the L4-L5 and L5-S1 disc spaces.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation of 20 percent, from November 30, 2000 to January 
18, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5292, 5293, 5295 (2002), Diagnostic Code 5293 (2003), 
Diagnostic Codes 5237, 5243 (2005).

2.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent on and after January 18, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in December 
2004, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  The veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim of entitlement to a higher evaluation 
for his service-connected low back disability.  Specifically, 
the veteran was informed of his responsibility to identify, 
or submit directly to VA, medical evidence that shows that 
the veteran's service-connected disabilities had gotten 
worse.  The veteran was told that this evidence may consist 
of recent (preferably within the past twelve months) medical 
records.  And the veteran was also generally invited to send 
information or evidence to VA that may support his claim.

By way of an April 2001 rating decision, a December 2001 
Statement of the Case (SOC), and August 2002 and September 
2005 Supplemental Statements of the Case (SSOC), the veteran 
was advised of the basic law and regulations governing his 
claim, and the basis for the decisions regarding his claim.  
These documents, along with the RO's VCAA and development 
letters, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the September 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  As regards the claim 
for increase on appeal, the Board finds that this was 
accomplished in the SOC and SSOC; this suffices for 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date that may be 
assigned.  While the RO has not explicitly provided such 
notice in this case, such omission is harmless on these 
facts; here, the claims for increase (for already service-
connected disability) did not arise out of a claim for 
service connection; the Board is denying the claim for 
increase (hence, no effective date is being assigned); and 
there is no indication whatsoever that the veteran is 
challenging any effective date already assigned (the claim on 
appeal is limited to a claim for an increased rating). 

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical records, a VA examination, and statements 
submitted by the veteran and his representative in support of 
the claim.  The Board also notes that the veteran's claim was 
remanded by the Board for further development. 

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased evaluation for a low back disability.

A.	General legal criteria.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  In accordance with 38 C.F.R. §§ 38 
C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected low back disability.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue, except as noted 
below.  In this regard the Board notes that where entitlement 
to compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Since the veteran filed his claim, the relevant regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
In cases like this, the version most favorable to the 
claimant applies from the effective date of the change in the 
law.  

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

B.	Applicable Diagnostic Codes.

Because the veteran's claim has been pending since November 
2000, the Board notes that both the prior and revised 
Diagnostic Codes applicable to his condition will be reviewed 
in connection with his claim.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

C.  Medical evidence.

The medical evidence from November 2000 until January 2005 
consists of VA treatment records and a VA examination dated 
in February 2001.  

In the February 2001 VA examination report, the examiner 
documented that he reviewed the veteran's medical history and 
noted the veteran's complaints of low back pain.  Upon 
examination, the veteran was noted to have normal lumbar 
lordosis.  Muscle tone was good and there was no atrophy, 
spasm of the paravertebral muscles, or scoliosis.  The 
veteran, however, complained of pain on palpation.  Range of 
motion was 20 degrees extension with complaint of pain, 
flexion was 45 degrees with complaint of pain at the end of 
motion, right and left lateral flexion was 15 degrees, and 
rotation was 10 degrees also with complaint of pain.  The 
examiner also noted that both lower limbs were negative for 
any neurological deficiency and straight leg raising was 40 
degrees with complaint of back pain.  Lasegue test was 
negative.  X-rays showed mild degenerative changes, but were 
otherwise unremarkable.  The veteran was diagnosed with 
history of back injury, subjective complaints of low back 
pain with limited motion, and mild degenerative disc disease.  
No residuals of chronic lumbar strain was indicated.  

The veteran's treatment records in July 2003 indicate 
complaints of low back pain with reports of pain radiating 
down both thighs.  The veteran was also noted to have limited 
flexion of the lumbar spine with muscle tenderness to the 
left of the lumbar spine.  The veteran was noted to have 
normal strength of his lower extremities.  The veteran was 
also noted to have been involved in a motor vehicle accident 
in July 2003 that his physician indicated exacerbated his low 
back pain, with the symptoms noted above.  An x-ray of the 
lumbar spine revealed no evidence of any compression fracture 
or subluxation. There was, however, narrowing of the disc 
space at L-4-5 with marginal osteophyte changes.  The 
sacroiliac joints were normal and the no significant 
abnormality of the hips was noted.  The veteran was diagnosed 
with degenerative disc disease at L4-5.  Another study found 
degeneration and desiccation of the L4-5 and L5-S1 discs with 
disc herniation at these levels.  

The veteran's other treatment records generally address his 
other health, substance abuse and psychiatric conditions.  
However, additional notes dated in May 2004, indicate 
continued complaints of low back pain with occasional 
radicular irritation.  A neurological examination afforded in 
connection with these complaints was normal.

According to a January 2005 VA examination report, the 
veteran had flexion to 40 degrees with complaint of pain at 
the end of motions.  There was no spasm over the 
paravertebral muscles.  Attempted force flexion was resisted 
with complaint of increased pain.  Extension was to 20 
degrees with complaint of pain at the back.  There was 
increased pain from attempted forced extension.  The right 
and left lateral flexion was to 25 degrees without any pain, 
bilateral lateral rotation was to 20 degrees without any 
pain, and there was no evidence of lateral listing on either 
side.  There was manifestation of incoordination without any 
weakness and fatiguability.  The veteran manifested 
functional loss due to subjective complaint of pain.  An x-
ray study of the lumbosacral spine with oblique views 
revealed degenerative changes of the L4-L5 and L5-S1 disc 
spaces.  The examiner diagnosed degenerative disc disease of 
the lower lumbar spine with a history of lumbar strain.  
Currently, there was manifested limitation of motion with 
pain, but there was no evidence of neurological deficiency or 
neuropathy in the lower limbs.  The examiner added that it 
was not possible to quantify additional degrees of limitation 
of motion on repeated use or during flare-ups.  There was no 
history of incapacitating episode of lower back pain, but he 
complained about his leg pain.  The examiner also opined that 
the veteran's low-back disorder only minimally influenced his 
ability to work.

D.  Entitlement to an evaluation in excess of 10 percent from 
November 30, 2000 to January 18, 2005, for chronic lumbar 
strain.

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's chronic lumbar strain warrants a 20 percent 
evaluation from November 30, 2000 to January 18, 2005. 

The medical relevant evidence in this case shows that from 
November 30, 2000 to January 18, 2005, the veteran suffered 
continued chronic low back pain with essentially moderate 
limitation of motion, but no atrophy, spasm of the 
paravertebral muscles, scoliosis, neurological deficiency of 
the lower extremities, and normal strength of his lower 
extremities.  

Under Diagnostic Code 5292, in effect until September 26, 
2003, the veteran's back condition warrants a 20 percent 
rating if the disability is manifested by moderate limitation 
of motion.  A maximum 40 percent evaluation requires severe 
limitation of motion.  In this case, the veteran's condition 
in February 2001 was noted to be productive of limitation of 
motion of 20 degrees extension with complaint of pain, 45 
degrees flexion with complaint of pain at the end of motion, 
right and left lateral flexion was 15 degrees, and rotation 
was 10 degrees also with complaint of pain.  Based upon 
normal range of motion for the back of 30 degrees extension, 
90 degrees flexion, 30 degrees lateral flexion, and 30 
degrees rotation, the Board finds that the veteran's range of 
motion in February 2001 was in the moderate range.  Even with 
the pain noted, however, the evidence does not suggest that 
the veteran suffered severe limitation of motion from 
November 2000 to January 2005.  

Having found that the veteran's condition warrants a 20 
percent evaluation under the former Diagnostic Code 5292, the 
Board will look to see if the veteran's condition warrant's a 
higher evaluation under the remaining applicable Diagnostic 
Codes. 

Under the former Diagnostic Code 5295, an evaluation in 
excess of 20 percent is warranted when the disability is 
productive of severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  In 
this case, the veteran's condition does not meet the criteria 
set forth above.  In fact, while noting pain and limitation 
of motion in his back, the veteran's physicians found no 
weakness, neurological abnormalities, evidence of muscle 
spasms, fatigue, or lack of endurance.  Therefore, an 
evaluation in excess of 20 percent under this code is not 
warranted.

Under the former Diagnostic Code 5293, an evaluation in 
excess of 20 percent is warranted for intervertebral disc 
syndrome where the disability is severe with recurring 
attacks and intermittent relief, or where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  Here, again the characteristics noted in 
the veteran's medical records showed pain and limitation of 
motion, but relatively few additional symptoms.  In addition, 
the veteran was found to have a normal neurological 
examinations.  There is no medical finding indicating that 
the veteran's disability is severe with recurring attacks and 
intermittent relief, or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.  A higher evaluation under 
Diagnostic Code 5293 is therefore not warranted.  

The weight of the evidence will also not support an increased 
evaluation under the revised Diagnostic Codes 5237 and 5243. 

Under the revised Diagnostic Code 5237, a 10 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater that 60 degrees but not greater 
that 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater that 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine.  And a 100 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire spine.

As noted above, the veteran was found to have essentially 
moderate limitation of motion with pain.  His total range of 
motion in his VA examination was 115 degrees, or not greater 
than 120 degrees.  These findings support a 20 percent 
evaluation for the veteran's condition.  The veteran does 
not, however, manifest ankylosis of the thoracolumbar spine 
or other criteria for a higher evaluation under this code.  A 
higher evaluation under this code is therefore not warranted.

Although the veteran is service-connected for chronic lumbar 
strain, the medical evidence of records shows that he also 
has degenerative disc disease of the lumbar spine.  To the 
extent that that there may be some overlap in symptomatology 
associated with service-connected lumbar spine, the Board 
will give the veteran the benefit of the doubt, and consider 
the veteran's degenerative disc disease of the lumbar spine, 
to his service-connected lumbar spine disorder, unless 
explicitly stated otherwise, as the RO has done (see the July 
2005 SSOC). See 38 C.F.R. § 3.102; Mittleider v. West, 11 
Vet. App. 181 (1998).  

Under the revised Diagnostic Code 5243, the evaluation of 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Here, the veteran was noted to have pain and limitation of 
motion.  Neither the VA examiner nor any of the veteran's 
physicians, however, noted any incapacitating episodes in 
connection with the veteran's condition.  Under revised 
Diagnostic Code 5243, therefore, an increase in excess of 20 
percent disabling is not warranted.

Notably, under Diagnostic Code 5243, separate evaluations of 
neurologic manifestations are warranted to the extent that 
these are manifestations of his disc pathology.  In this 
regard, while the veteran complained of symptoms of 
radiculopathy, the veteran was found to have normal 
neurological examinations in each case.  Thus, the Board 
determines that the record evidence does not support a 
finding that the veteran has developed a separate neurologic 
abnormality in connection with his low back disability.  
Accordingly, a separate 10 percent disability rating for 
neurologic manifestations is not warranted.  

E.  Entitlement to an evaluation in excess of 10 percent 
on and after January 18, 2005, for chronic lumbar strain

The Board finds that the evidence of record dated on an after 
January 18, 2005, does not more nearly approximate the 
criteria for a rating in excess of 20 percent.  The 
limitation of motion results regarding the veteran's lumbar 
spine, as shown in the January 2005 VA examination report do 
not show that the veteran's forward flexion of the 
thoracolumbar spine measured 30 degrees or less.

The January 2005 VA examiner did not find that the veteran 
had any incapacitating episodes in connection with the 
veteran's condition.  Under revised Diagnostic Code 5243, 
therefore, an increase in excess of 20 percent disabling is 
not warranted.  Likewise, under Diagnostic Code 5243, 
separate evaluations of neurologic manifestations are 
warranted to the extent that these are manifestations of his 
disc pathology.  In this regard, while the veteran complained 
of symptoms of radiculopathy, the veteran was found to have 
normal neurological examinations in each case.  Thus, the 
Board determines that the record evidence does not support a 
finding that the veteran has developed a separate neurologic 
abnormality in connection with his low back disability.  
Accordingly, a separate 10 percent disability rating for 
neurologic manifestations is not warranted.  

F.  Conclusion

Next, the Board has specifically considered the guidance of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted for his low back disability.  
While recognizing that the veteran has some pain, as 
described above, the record reflects no objective evidence of 
additional impairment of his back upon clinical examination, 
as caused by such pain.  In addition, no weakness or 
fatigability was noted in connection with his condition, and 
there is no indication in the record that the veteran suffers 
incoordination or functional loss that may warrant a finding 
of additional functional loss beyond that which is 
objectively shown.  While it is possible that, during flare-
ups or with repeated use of the lumbar spine, the veteran 
could experience additional loss in addition to that shown 
objectively, there are no findings to that effect of record.  
The fact remains that, given the medical findings noted 
above, the record presents no basis for assignment of any 
higher rating under any diagnostic code discussed above 
relating to the veteran's lumbar spine.  Therefore, the Board 
holds that an additional evaluation in consideration of 
DeLuca and applicable VA code provisions has already been 
considered and additional consideration is not warranted.  
See also 38 C.F.R. § 4.7.

The evidence of record corroborates the veteran's claim that 
a rating in excess of 10 percent was warranted.  In sum, the 
Board concludes that entitlement to a 20 percent rating, but 
no more, since November 30, 2000, has been shown.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's August 2004 hearing 
testimony before the undersigned a hearing officer at the RO, 
as well as his written statements.  Mere contentions of the 
veteran, no matter how well meaning, without supporting 
medical evidence are not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the appellant does not 
have the medical expertise to medically evaluate the severity 
of his low back disorder.

The Board also has considered the representative's contention 
in the April 2006 informal hearing brief, that the claim 
should be remanded for an examination because the veteran's 
low back disorder has worsened in severity since the January 
2005 VA examination.  The Board disagrees.  The January 2005 
VA examination is thorough and complete.  It also addresses 
the necessary criteria to address the veteran's increased 
rating claim.  Moreover, the representative has not cited to 
any objective medical evidence to support the contention that 
the veteran's low back disorder has worsened.  The 
representative also vaguely maintained that the RO did not 
comply with the Board's December 2004 remand without 
specifically citing to specific examples.  As such, the Board 
will not remand the claim for another examination for further 
development.  See 3.159.

In sum, the preponderance of the evidence is against a rating 
in excess of 20 percent at any time during the pendency of 
this appeal.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating, from November 30, 
2000 to January 18, 2005, for chronic lumbar strain, is 
granted.

A rating in excess of 20 percent rating, on and after January 
18, 2005, for chronic lumbar strain, is denied.



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


